Citation Nr: 1741742	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for a paratubal cyst, status post removal of right fallopian tube, hereinafter residuals of right salpingectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of right salpingectomy do not require continuous treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of right salpingectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.6, 4.7, 4.116, Diagnostic Code 7614 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

A. Characterization of the Issue

The issue before the Board has consistently been characterized as "a paratubal cyst, status post removal of right fallopian tube" since service connection was granted in a December 2006 Rating Decision.  In that decision, VA explained that "during active service, records show the onset of right lower quadrant abdominal pain with diagnosed severe pelvic adhesive disease and paratubal cyst requiring surgical removal of the right fallopian tube."  The surgical removal of a fallopian tube is called a salpingectomy.  For the sake of clarity, the Board will refer to the service-connected disability on appeal as "residuals of right salpingectomy" for the remainder of the decision.

B. Veteran's Contention

The Veteran seeks a compensable rating for residuals of right salpingectomy.  She feels that if she had lost another body part, such as an eye, hand, or foot, she would receive a compensable rating; therefore, a compensable rating is warranted for the loss of her right fallopian tube.

C. Rating During the Appeals Period

The Veteran's residuals of right salpingectomy have been assigned a noncompensable rating since the effective date of service connection.  Therefore, the Veteran's residuals of right salpingectomy are rated noncompensable for the entire appeal period.  This rating is assigned pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7614, pertaining to fallopian tube, disease, injury, or adhesions.



D. Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Diagnostic Code 7614, for disease, injury, or adhesions of the fallopian tube, is rated pursuant to the General Rating Formula for Female Reproductive Organs (General Rating Formula).  Under these criteria, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614.

E. Summary of Facts

VA Treatment records from throughout the appeals period reveal complaints of abdominal pain.  The Board notes that the December 2014 remand requested that records from the VA Medical Center in Richmond, Virginia for the year 2007 be obtained.  An October 2016 Report of General Information makes clear that the VA treatment records covering January 2007 to June 2007, associated with the claims file, are the full extent of the Richmond treatment records as the Veteran relocated to Philadelphia after that time period. 

Furthermore, VA has requested the Veteran provide records of non-VA treatment with Dr. Ellis at "HUP" in April 2012.  As recently as August 2015, the Veteran has indicated that the records contain relevant information and that she would provide them, however, despite VA's repeated requests she has failed to do so.  December 2014 Board Remand; March 2015, May 2015, and June 2015 Letters from VA; and August 2015 Report of General Information.  

In her April 2009 Notice of Disagreement, the Veteran states that she feels if she had lost another body part, such as an eye, hand, or foot, instead of her right fallopian tube, she would be receiving compensation.  She also indicates that the fact that this has resulted in her being unable to conceive has not been adequately considered.  

The Veteran was provided a VA examination in August 2008.  At that time the claims file was not available for review by the examiner.  The examiner did review records brought by the Veteran as well as records from VA Women's Health Clinic.  Physical examination revealed no abnormalities.  The Veteran reported continued chronic pain following her right salpingectomy.  The Veteran was noted to have adhesions due to past surgeries such as her in-service right salpingectomy and her preservice left ovary removal (oophorotomy).  The examiner reports that adhesions often do cause chronic pelvic pain.  The examiner went on to discuss the fact that the Veteran experiences fibromyalgia, which can cause generalized sensation of pain as well.  In conclusion, the examiner opined that the Veteran "could have increased pelvic pain due to her previously noted surgeries which were done during her military experience."

The Veteran was provided another VA examination in May 2013.  A physical examination was not performed at that time as the examiner had examined the Veteran at the VA women's clinic in January 2013.  At that time, physical examination revealed no abnormalities besides uterus adnexa on the left being mildly tender.  The examiner provided a detailed history of the Veteran's surgeries left salpingectomy and oophorectomy pre-service, her in-service right ectopic pregnancy and salpingectomy, and her post-service D and C (dilation and curettage) and hysteroscopy in 2012.  The Veteran was reported to take Depo-Provera for control of bleeding and pain.  Examiner found that the Veteran's history of right ovarian cyst had resolved as documented in a 2010 ultrasound.  The Veteran's lack of fallopian tubes was reported to not impact her ability to work, however, it was noted that these removals rendered her unable to conceive.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2014.  At the time of the hearing, the Veteran indicated that she takes a "Depo shot every three months, uh, to keep my hormone level, uh, at a good rate and also to keep me, uh, from having fibroid cysts growing more than what they should."  She also reported experiencing discomfort, pain, cramps, and spotting.

An addendum opinion addressing whether medication or other continuous treatment is required for the removed right fallopian tube was provided in January 2014.  The examiner responded that the 

Veteran has had need for depoprovera medication to stop menses due to possible endometriosis and or fibroid uterus.  The veteran's service connection is that of 'parabasal cyst' and ectopic pregnancy and removal of her right fallopian tube.  This unfortunately did cause infertility but [is] not the reason for her pelvic pain for which she took lupron in the past or presently is now taking injections of depoprovera.

The examiner reviewed the claims file prior to providing this opinion and was the same examiner who completed the May 2013 examination report.  

F. Application of the Law to the Facts

The Diagnostic Code 7614, the code the Veteran is currently rated under, requires rating pursuant to the General Rating Formula.  A 10 percent rating is warranted if the Veteran's residuals of right salpingectomy require continuous treatment or a 30 percent if continuous treatment does not control symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7614.  However, taking consideration of the medical evidence of record, the Board finds the Veteran is not entitled to a compensable rating under Diagnostic Code 7614.

The August 2008 examiner concluded that the Veteran "could have increased pelvic pain due to her previously noted surgeries which were done during her military experience." (emphasis added).  The May 2014 examiner provided an addendum in January 2014 reporting that the Veteran's residuals of right salpingectomy "unfortunately did cause infertility but [is] not the reason for her pelvic pain for which she took lupron in the past or presently is now taking injections of depoprovera."

A review of the record shows the Veteran has a history of multiple surgeries to the organs of her reproductive system with only the right salpingectomy and associated residuals being service connected.  In addition, the Veteran experiences fibromyalgia, which as noted by the August 2008 VA examiner, can cause generalized sensation of pain.  Given the Veteran's multiple surgeries and varying conditions, although some medical principles are within the knowledge of lay persons, the Board finds that determining what symptoms are attributable to what condition and for what purpose Depo Provera is prescribed is a matter beyond the competence of lay persons, including this adjudicator.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Therefore, while the Veteran has testified to her residuals of right salpingectomy being discomfort, pain, cramps, and spotting that is continuously treated with Depo Provera the Board finds the medical evidence of record is more probative as to whether these are residuals of the right salpingectomy and whether continuous treatment is necessary for this condition.  

Reviewing the medical evidence, the August 2008 opinion that the Veteran's surgeries could have increased her pelvic pain is too speculative to be probative of the issue.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  That leaves the January 2014 addendum opinion that says the Veteran's residuals of right salpingectomy do not include pelvic pain and is not the condition for which Depo Provera is taken.  

In light of that opinion, the Board finds that the Veteran's residuals of right salpingectomy do not require continuous treatment.  Therefore, a compensable rating for either symptoms that require continuous treatment or symptoms not controlled by continuous treatment is not warranted.  38 C.F.R. § 4.116, Diagnostic Code 7614.

In regard to the Veteran's assertion that if she has lost another body part, such as an eye, hand, or foot, instead of her right fallopian, tube she would be receiving compensation.  The Board notes, while the Rating Schedule, in the form of the General Rating Formula, does not provide for compensation based on the removal of a fallopian, 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) regarding special monthly compensation (SMC) ratings provide for compensation based on the loss of use of a creative organ.  The Veteran is receiving compensation under these provisions for the removal of her right fallopian tube.  Thus, she is receiving the compensation requested:  that specifically tailored for the loss of the body part in question.  

The Veteran is also concerned that her inability to conceive has not been adequately considered, however, loss of use of a creative organ is "shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ."  38 C.F.R. § 3.350(a)(1).  The concern here with the loss of use of testicles or ovaries indicates that impairment or inability to conceive is contemplated by the award of compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  

In conclusion, a compensable rating is not warranted under the General Rating Formula because the Veteran's residuals of right salpingectomy do not require continuous treatment.  While the General Rating Formula does not take into consideration the loss of use of the Veteran's right fallopian tube or any impact this has on the Veteran's ability to conceive these impairments are compensated by the SMC ratings provided for under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

G. Extraschedular Consideration

Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321 (b).

Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, including marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

Here, the Board is of the opinion that the first Thun element is not satisfied.  The Veteran has suggested that the schedular rating criteria do not adequately contemplate her inability to conceive.  However, as the Board has noted the Veteran is compensated for this under the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for SMC ratings.  The Board acknowledges that SMC ratings are not included in Part 4 - Schedule for Rating Disability but finds that SMC ratings are so similar in nature and goal to the criteria found in Part 4 that they should be considered as part of the schedular rating criteria when trying to determine if the schedular rating criteria adequately contemplate the Veteran's disability picture.

Even assuming arguendo that the first element of Thun is satisfied referral for extraschedular consideration would still not be warranted.  The evidence of record does not show the Veteran's inability to conceive results in marked interference with employment or frequent periods of hospitalization.  

As the first prong of Thun has not been satisfied, and even if it has the second prong has not, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.


ORDER

Entitlement to a compensable rating for residuals of right salpingectomy is denied.




____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


